Citation Nr: 1026500	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for revocation of forfeiture, under the provisions of 38 
U.S.C.A. § 6103(a), of the appellant's right to VA benefits.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The appellant had service with the Philippine Scouts in the 
United States Armed Forces, Far East, between February 1941 and 
June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The claim was previously before the Board in December 2009, at 
which time the Board remanded it for additional procedural 
development.  The requested development has been completed, and 
the claim is properly before the Board for final appellate 
consideration.

Due to age of the Veteran, the appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  In an April 2002 decision, the Board determined that the 
Veteran had forfeited his right to VA benefits because he had, 
beyond a reasonable doubt, deliberately presented false 
statements and evidence in support of his claim for VA benefits, 
in violation of 38 U.S.C.A. § 6103(a).  He was advised of his 
appellate rights, but did not appeal to the U.S. Court of Appeals 
for Veterans Claims (Court); thus, the decision is final.

2.  In November 2006, the appellant filed a motion for 
reconsideration of the April 2002 decision of the Board.  His 
motion was denied by a Deputy Vice Chairman of the Board in 
February 2007.  The appellant was advised of his appellate 
rights, but did not appeal to the Court; thus, April 2002 
decision of the Board remains final.

3.  The evidence added to the record since the April 2002 Board 
decision was either previously submitted for consideration or 
does not bear directly and substantially upon the issue of 
revocation of forfeiture for deliberate presentation of false 
statements and evidence, under the provisions of 38 U.S.C.A. § 
6103(a), of the appellant's right to VA benefits.  It does not 
raise a reasonable possibility of substantiating the claim, and 
is not, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order to 
fairly decide the merits of the issue.


CONCLUSIONS OF LAW

1.  The April 2002 Board decision, wherein the Board found that 
the appellant had forfeited his right to VA benefits under 
38 U.S.C.A. § 6103(a), is final.  38 U.S.C.A. § 7266 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  The evidence received subsequent to the April 2002 Board 
decision is not new and material, and the claim for revocation of 
forfeiture, under the provisions of 38 U.S.C.A. § 6103(a), of the 
appellant's right to VA benefits, is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In January 2010 VA sent the appellant a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the appellant that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the November 2007 decision, February 2009 
SOC, and March 2010 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.

In addition to the foregoing harmless-error analysis, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to the 
Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Such notice was 
provided in the January 2010 letter to the Veteran, pursuant to 
the Board's December 2009 Remand, and prior to the March 2010 
SSOC.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

In April 2002, the Board issued a decision finding that the 
forfeiture previously invoked against the Veteran was proper 
because he had submitted false and fraudulent documents in 
support of his claim.  The appellant did not appeal to the Court 
of Appeals for Veterans Claims, nor did he appeal the February 
2007 denial of reconsideration by the Deputy Vice Chairman.  
Consequently, the decision of the Board is final.  See 38 
U.S.C.A. § 7266 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1100, 
20.1104 (2009).

In November 2007, the appellant filed a request to reopen his 
claim for revocation of forfeiture of his right to VA benefits.  
The request was denied by the RO in the November 2007 decision 
which is the subject of the instant appeal.

The appellant's claim for revocation of the forfeiture of his 
entitlement to VA benefits may only be reopened, and the former 
disposition reviewed, if new and material evidence is presented 
or secured with respect to the claim which has been disallowed.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered by 
VA (except for insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by VA (except 
insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.901(a) (2009).  The determination of whether 
the claimant knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. App. 
388 (1997).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court 
noted that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a-reasonable-doubt standard to declare a forfeiture.  The 
Court ruled that a declaration of forfeiture may be reopened upon 
the presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the original 
forfeiture decision.  A concurring opinion in the Trilles 
decision specifically pointed out that it would be difficult to 
perceive of any evidence that would bear directly and 
substantially upon the specific matter under consideration 
"other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  Id. at 
331.

The instant appeal is an effort to reopen a forfeiture decision, 
last finally denied by the Board in April 2002 (with 
reconsideration denied in February 2007), and the initial issue 
for consideration with respect to the appellant's claim is 
whether new and material evidence has been received to reopen the 
claim.

The Board notes that the Court remanded the Trilles case for the 
Secretary and the Board to address in the first instance what 
evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a reasonable 
doubt that fraud had been committed in seeking such benefits.  To 
date, however, the Secretary has not expressed any policy on this 
matter, such as by issuing a clarifying regulation, nor has the 
Court provided any guidance on this question.

The Board finds no specific legal authority for applying, in this 
case, a standard to reopen other than the standard under 38 
C.F.R. § 3.156.  Accordingly, the Board will apply current 
applicable law.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and conduct de novo review of the claim on 
the merits.  Manio v. Derwinski, 1 Vet. App. 145 (1991).

"New" evidence is defined as evidence not previously submitted 
to agency decision- makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  If service department 
records that existed at the time of the prior decision are 
subsequently added to the record, the claim will be reconsidered.  
38 C.F.R. § 3.156(c).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed, unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (eliminating the previous requirement of a 
well-grounded claim).

As noted above, in April 2002, the Board denied removal of the 
forfeiture previously declared against the appellant under 38 
U.S.C.A. § 6103(a), based on evidence beyond a reasonable doubt 
supporting a finding of the commission of fraud by the appellant 
in his claim for VA benefits.  The evidence included three 
documents received in June 1975, dated in January and February 
1945, to the effect that the appellant had been under verbal 
authorization of guerrilla officers to join the Japanese Bureau 
of the Constabulary.  Following a review of the above-described 
evidence, and prior to rendering its decision, the Board had 
remanded this matter in November 1997 to determine the nature of 
the appellant's service in the Bureau of the Constabulary and the 
authenticity of the three documents submitted by the appellant in 
June 1975.  

A preliminary forensic report dated in July 1998, from the 
Director of the Forensic Laboratory, an element of the VA Office 
of Inspector General in Washington, D.C., stated that the ink 
used to sign the documents alleged to have been created in 
January and February 1945 did not match any inks in the 
international ink collection and, as a result, a date of 
manufacture could not be determined.  The formal Forensic Report 
from 1998 was submitted with the following findings: (1) all 
three documents were produced using the same type of black 
impact-type ink; (2) the discoloration of the paper used in all 
three documents was inconsistent with paper having aged 
naturally; (3) the signature regions of each document had been 
altered using a bleaching agent; (4) the same ink had been used 
to create the written signatures on all three documents and the 
ink did not match any in the United States Secret Service 
International Ink Collection; (5) all three documents were 
created on a single typewriter; (6) the paper used in two of the 
three documents was not available in 1945; and (7) the signatures 
of Zosimo J. Paredes were authored by the same individual on all 
three documents.

In September 2001, the appellant appeared and testified before 
the Board at a videoconference hearing; his wife and son were 
present, but did not testify.  The appellant reiterated his 
assertion that his service with the Bureau of the Constabulary 
had not been in aid of an enemy of the United States (i.e., the 
Japanese military) because he was instructed to perform 
intelligence gathering by his guerrilla commanders.  He testified 
that he did not know the source of the January and February 1945 
documents which had been found to be false and/or fraudulent, and 
that he had simply been given those documents by the person 
alleged to have signed them.  The appellant stated that he 
believed his honorable service subsequent to his service with the 
Bureau of the Constabulary, and the award of medals to him, 
should be evidence enough that he did not conspire with an enemy 
of the United States.
As to the question of whether any new evidence has been added to 
the record since the time of the last final denial in April 2002, 
we note that the Veteran submitted copies of several pages of his 
service personnel records, which had previously been associated 
with the claims file, with his November 2007 request to reopen 
his claim for revocation of forfeiture.  As in his previous claim 
and appeal, these documents indicate that he enlisted in the 
Philippine Scouts in December 1941, was a prisoner of war of the 
Japanese from April 1942 to October 1942, and was missing from 
October 1942 to September 1945.  Upon his return to military 
control, he re-enlisted in the Philippine Scouts in September 
1945 and served until June 1946.  The only "new" document in 
his November 2007 submission was a letter from the National 
Personnel Records Center, dated in June 2003, transmitting the 
above-described duplicate copies to the Veteran.

Thus, the evidence added to the record since the prior final 
decision of the Board consists of duplicate copies of the 
appellant's service personnel records which were already in his 
VA claims file, and the only other "new" evidence is his 
reiteration of the contentions he averred in his previous claim.  
Therefore, the newly-discovered-service-records exception to 
38 C.F.R. § 3.156(a), permitting reopening without meeting the 
requirement of new and material evidence raising a reasonable 
possibility of substantiating the claim, is inapplicable herein, 
and the appellant's claim may not be reopened.  See 38 C.F.R. 
§ 3.156(c).  

In any event, however, even if the claim were to be reopened, the 
result would be the same.  The gravamen of the Board's decision 
in April 2002 was that the appellant had knowingly submitted 
false or fraudulent documents during the adjudication of his 
claim for VA benefits.  That finding, as to which no rebutting 
evidence has been identified or proffered, did not turn on 
military service records, but was based on the analysis of the 
documents submitted with his claim in 1975.  Nothing in his 
submissions in the present request for reopening provides an 
explanation of how or why those fraudulent documents were 
submitted in 1975, and nothing in his submissions addresses or 
rebuts the fraudulent nature of those documents as identified by 
the Inspector General.  The basis for the current decision of the 
Board rests solely on those false documents, which were material 
to his unfounded assertion that his service in the Japanese 
Bureau of the Constabulary during World War II was in fact to 
assist the United States and allied forces. 

VA is under no obligation to conduct another investigation into 
these matters which occurred decades ago.  Rather, the burden is 
upon the appellant to come forward with new and material evidence 
to show that he did not in fact commit fraud or submit false 
statements in support of a claim for VA benefits.  The 
appellant's mere denial of having committed fraud is neither new 
nor material evidence sufficient to reopen the claim.  The 
previous, final decision of forfeiture was based upon multiple 
items of evidence, including the forensic report from the VA 
Inspector General.  The incontestably false documents, 
purportedly created in 1945, submitted in the Veteran's previous 
claim for benefits are sufficient to show conscious deception 
squarely within the ambit of the forfeiture statute at 
38 U.S.C.A. § 6103.

In summary, the evidence submitted since the April 2002 Board 
decision, by itself or when considered with previous evidence of 
record, is not new and material, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has not been received, and the 
forfeiture matter is not reopened.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the issue of 
forfeiture of eligibility for VA benefits under 38 U.S.C.A. 
§ 6103(a) may not be reopened, and the appeal is denied.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


